Case 2:19-cv-00429-ES-SCM Document 30 Filed 07/29/19 Page 1 of 2 PageID: 292

                                                                                      1810 Chapel Avenue West
                                                                                      Cherry Hill, NJ 08002
 F LASTER                                                                             (866) 061-1900
                                                                                      Fax (8’6) 601-1919
    G RE EN BERG
       4Tntr ta I
                                                                                      wwcflastergrcenl,erg.com




                                                        JEREMY S. COLE, ESQUIRE
                                                        Member of the DE, NJ & PA Bar
                                                        Direct Dial: (856) 382-3305
                                                        E-Mail: Jeremy.Coleflastergreenberg,com

                                                July 26, 2019

  VIA ECF
  The 1-lonorable Esther Salas
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, NJ 07101

              Re:   lIMB IF Analysts, LLC v. Cortlea-US, Inc. and Cortica, Ltd.
                    C.A. No. 2:19-cv-00429
                    Request for Extension of Time to File Reply Brief in Further Support of
                    Motion to Dismiss Plaintiffs Complaint

 Dear Judge Salas:

         This office represents Defendants Cortica-US, Inc. and Cortica, Ltd. in the above-
 referenced matter, in which Defendants’ Motion to Dismiss is pending before Your Honor. With
 the consent of counsel for Plaintiff, I request a one-cycle adjournment.

         On June 25, 2019, this Court issued an Order granting Plaintiff’s request for an extension
 of time to oppose Defendants’ Motion to Dismiss Plaintiffs Complaint, which moved the return
 date for Defendants’ Motion to now August 5,2019. By Order on July 1,2019, this Court granted
 Defendants’ request for an extension of time to move the return date for Defendants’ Motion by
 one motion cycle to August 5,2019, with Defendants’ Reply Brief due July 30, 2019.

         Given the complexities of communicating with parties in Israel, including the limited
 overlap in business hours, as well as the in-depth factual analysis required for Defendants’ Motion,
 Defendants require a little more time to prepare their response. As such, Defendants respectfully
 request that the Court extend/adjourn the return date by one motion cycle, to August 19, 2019,
 which would give us until August 12, 2019 to file Defendants’ reply brief. My colleague, Adam
 Gersh, Esquire, contacted Megan Muoio, counsel for Plaintiff, who consented to this request.




 7343698 vI
Case 2:19-cv-00429-ES-SCM Document 30 Filed 07/29/19 Page 2 of 2 PageID: 293


 Hon. Esther Salas
 July 26, 2019
 Page 2

              Thank you in advance (hr your consideration of this request.

                                                   Respectfully submitted,

                                                   FLASTER/GREENBERO P.C.



                                                   Jeremy S. Cole
 cc:          Nicholas Forwna (via ECF)
              Megan Muoio (via ECF)




                                                   SO ORDERED




                                                  fsth’er S as, U.S.D.J.

                                                   Dated                     ct3   7?




 734369K vi
